EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Steven Benintendi on January 13, 2022.
The application has been amended as follows: 
Claim 11:

 An installation package for a wind turbine, the installation package comprising: an installation unit for installation within a tower section of a wind turbine tower, the tower section having a lower end and an open upper end, the installation unit comprising a plurality of circumferentially spaced-apart unit guides, each of the unit guides being configured to engage a corresponding engagement guide on or adjacent to the open upper end of the tower section to guide the installation package while it is lowered into the open upper end of the tower section; and a yoke, which forms no part of the installation unit in the tower section after installation, releasably connected to the installation unit and comprising a plurality of circumferentially spaced-apart yoke guides, each of the yoke guides being configured to engage a corresponding engagement guide on or adjacent to the open upper end of the tower section to guide the installation package while it is lowered into the open upper end of the tower section; the installation package being installation package is being lowered through the open upper end of the tower section, at least one of the unit guides and/or the yoke guides is or are substantially continuously engaged with the engagement guides from when the installation package enters the tower section until the assembly reaches its installation position within the tower section; and the wind turbine tower section comprising the plurality of engagement guides on or adjacent to an upper inner edge of the tower section to guide the installation package while it is lowered into the tower section.


Claim 18:


 A system for use in installation of a wind turbine tower, the system comprising: an installation unit for installation within a tower section of the wind turbine tower, the tower section having a lower end and an open upper end, the installation unit comprising a plurality of circumferentially spaced-apart unit guides; a yoke, which forms no part of the installation unit in the tower section after installation, releasably connected to the installation unit and comprising a plurality of circumferentially spaced-apart yoke guides; and a plurality of engagement guides configured to be located on or adjacent to the open upper end of the tower section, wherein each of the unit guides and the yoke guides engage one of the plurality of corresponding engagement guides to guide the system through the open upper end of the tower section while the assembly is lowered into the open upper end of the tower section; the system being configured such that, while the assembly is being lowered through the open upper end of the tower section, at least one of the unit guides and/or the yoke guides is or are system enters the tower section until the system reaches its installation position within the tower section.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES J BUCKLE JR whose telephone number is (571)270-3739. The examiner can normally be reached Monday-Thursday, 8:00 am to 6:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on 5712726754. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/JAMES J BUCKLE JR/Examiner, Art Unit 3633                                                                                                                                                                                                        
/BRIAN E GLESSNER/Supervisory Patent Examiner, Art Unit 3633